Judgment, Supreme Court, Bronx County (Cerbone, J.), rendered on June 30, 1988, convicting defendant of robbery in the third degree and sentencing defendant to an indeterminate term of imprisonment of three and one-half to seven years is unanimously affirmed. We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) The decision and order of this Court entered herein on October 9, 1990 [166 AD2d 217] is hereby recalled and vacated. Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.